                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


STACY NAGAN,

                       Plaintiff,

       v.                                                      Case No. 19-C-170

OPTIO SOLUTIONS LLC,

                       Defendant.


                  DECISION AND ORDER GRANTING DEFENDANT’S
                       MOTION FOR A PROTECTIVE ORDER


       This matter comes before the court on Defendant’s motion for a protective order prohibiting

Plaintiff from taking the depositions of Shane Miller, Michael Schumacher, and a corporate

representative in this lawsuit. Defendant claims that any testimony sought by Plaintiff through these

depositions is irrelevant and immaterial to the issues in the lawsuit. Plaintiff claims that she should

not be barred from examining witnesses regarding Defendant’s collection letter campaigns as they

relate to its collection of Plaintiff’s debt. For the following reasons, Defendant’s motion will be

granted.

       Rule 26(c) authorizes a court “for good cause shown” to issue a protective order barring

discovery “when justice so requires to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c). Protective orders suppressing

depositions are “rarely granted,” and the movant bears the burden “to establish adequate grounds

(‘good cause’) for an order protecting against discovery.” Kaiser v. Mutual Life Ins. Co. of New

York, 161 F.R.D. 378, 380 (S.D. Ind. 1994) (citation omitted). At the same time, the court is
mindful of the fact that the fee-shifting provision of the FDCPA “is not an invitation to run up

unnecessary and exorbitant fees” when discoverable information could be obtained in a less

burdensome manner. Harper v. Collection Bureau of Walla Walla, Inc., No. C06-1605-JCC, 2008

WL 11506770 (W.D. Wash. 2008); see also Lee v. Thomas & Thomas, 109 F.3d 302, 306–07 (6th

Cir. 1997) (“Counsel should not wish to reap financial rewards for prolonging litigation

unnecessarily.”).

        Plaintiff’s notice of deposition sought to take the testimony of Defendant’s corporate

representative concerning 29 topics. See Dkt. No. 23-4. In her brief in opposition to the motion for

a protective order, Plaintiff claims she needs to depose Defendant’s corporate representation for five

reasons: (1) to determine whether the settlement offer contained in the letter would expire after the

45-day deadline; (2) to confirm the fact that the balance of the debt listed in the letter was static and

would not increase; (3) to obtain certain information related to damages; (4) to obtain information

regarding Defendant’s affirmative defenses; and (5) to understand why Plaintiff cannot certify a

class pursuant to Rule 23.

        Plaintiff claims that she needs to depose Defendant’s corporate representative as to whether

the settlement offer would expire after the 45-day deadline. Rather than obtain this information

through a deposition, however, Plaintiff could serve an interrogatory or request for admission.

Plaintiff also claims that she needs to depose Defendant’s corporate representative to confirm the

fact that the balance of the debt was static and would not increase. Defendant does not dispute that

the balance of the debt was static and contends that Plaintiff can simply serve a Request for

Admission requesting that Defendant admit that the balance was static and would not increase.




                                                   2
       Plaintiff asserts that she needs a deposition of Defendant’s corporate representative to obtain

certain information related to damages, including the frequency and persistence of noncompliance

by the debt collector, the nature of noncompliance, the resources of the debt collector, and the

number of persons adversely effected. See 15 U.S.C. § 1692k(b). Defendant contends that Plaintiff

already possesses the information related to damages and taking deposition testimony regarding

these topics would be cumulative. Defendant’s supplemental interrogatory responses indicate that

it sent the letter to 2,697 consumers and that Defendant used the letter from February 5, 2018

through February 22, 2018. Defendant has also produced its 2018 financial statements to

demonstrate its net worth and the class members’ potential recovery.

       Plaintiff also claims she needs to depose Defendant’s corporate representative to obtain

information regarding Defendant’s affirmative defenses. In particular, Plaintiff claims she needs

information related to the following affirmative defenses: (1) Plaintiff’s failure to mitigate damages;

(2) Plaintiff caused her own damages; (3) Plaintiff’s damages were caused by third parties; (4)

Plaintiff’s claims are barred by release, waiver, unclean hands, laches, estoppel and/or res judicata;

(5) Defendant’s actions were not intentional or willful; and (6) Plaintiff lacks standing to pursue her

allegations. Defendant claims it has withdrawn the first five affirmative defenses. Accordingly, any

deposition regarding those defenses would be irrelevant. As to Defendant’s affirmative defense that

Plaintiff lacks standing, Defendant indicated in its Second Supplemental Response that Casillas v.

Madison Avenue Associates, Inc., 926 F.3d 329 (7th Cir. 2019), forms the basis for its position.

       Finally, Plaintiff alleges she needs to depose Defendant’s corporate representative to

understand why Plaintiff cannot certify a class pursuant to Rule 23. The court has granted




                                                  3
Plaintiff’s motion for class certification. As a result, any information regarding why Plaintiff would

be unable to certify a class is irrelevant and the issue is moot.

       Plaintiff has made no showing that the information she intends to gain can only be obtained

from the depositions of these individuals and cannot be gained from existing documentary evidence

already in her possession or through other avenues of discovery, such as requests to admit. In short,

the unreasonably cumulative nature of the depositions and the burden or expense of the depositions

outweigh any likely benefit. Accordingly, Defendant’s motion for a protective order (Dkt. No. 23)

is GRANTED.        Plaintiff is barred from taking the depositions of Shane Miller, Michael

Schumacher, and a corporate representative in this lawsuit.

       SO ORDERED this 4th day of October, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                  4
